CONCURRING OPINION OF
FREAR, C.J.
I think that the deed is admissible in evidence in this court under the statute and that it adds much to the weight of the other evidence, but that the other evidence is sufficient without the deed to call for a reversal of the decree appealed from. As to fees, the question of the amount alone was submitted to us and that without argument. Mr. Davis appears to have received already from his client sufficient for the part taken by him in the case. Mr. Magoon’s fee should be cut down to- $100 under the circumstances.